Citation Nr: 0106455	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from October 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO denied service connection for PTSD and for a low 
back disorder.


REMAND

The veteran maintains that he should be service-connected for 
PTSD and for a low back disorder as they are related to his 
period of military service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.304(d) 
(2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 

VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The veteran's DD-214 reveals that he had no foreign service.  
Moreover, he did not receive any medals, badges, or citations 
which would denote participation in combat.

The veteran's service medical records are negative for 
complaints, treatment or diagnosis of an acquired psychiatric 
disorder, to include PTSD.  In July 1965, the veteran was 
seen for complaints of low back pain.  On his separation 
examination, the veteran was noted to have a subjective 
history of back pain when rising in the morning.  Examination 
at that time did not reveal a diagnosis of a chronic back 
disorder.

Post-service medical records are negative for a diagnosis or 
treatment of an acquired psychiatric disorder, to include 
PTSD.  There is some reference to a fracture of the L2-3 
transverse process in 1984 and evidence of ongoing treatment 
for complaints of low back pain.

On VA orthopedic examination in April 1998, the veteran 
reported a history of injury to his low back in service in 
1964 when he was dragged over a missile launcher in Bristol, 
Rhode Island.  He reported that he was admitted the Newport 
Naval Hospital where he had x-rays and received various types 
of treatment.  These particular records from Newport Naval 
Hospital, to the extent they may exist, have not been 
associated with the claims folder.  He indicated that he had 
experienced back pain since that incident and described 
constant low back pain with 

pain radiating in to both legs down to the knees.  He noted 
that sitting, standing and walking for any length of time 
increases the low back pain.  On examination of the back, the 
veteran had tenderness at L3-4 and mild tenderness in both 
sciatic notches.  Flexion was restricted to 35 degrees; right 
and left bending was possible to only 10 degrees on each side 
due to muscular spasm and pain.  Neurological examination was 
remarkable in that the veteran's reflexes were markedly 
hypoactive bilaterally.  Straight leg raising was positive 
bilaterally.  He was able to walk on his heels and toes.  The 
diagnostic impression included remote trauma to the back with 
myositis ossificans on the right side between the transverse 
processes of L3-4, with symptoms suggesting nerve root 
irritation, not confirmed by x-ray.

In August 1998, the RO sent the veteran a letter requesting 
information about his claimed stressors to support his claim 
for entitlement to service connection for PTSD.  The veteran 
responded in April 1999 with a report of his military 
activities and the stressful incidents in service.  Appellate 
review of the veteran's statements shows that the veteran 
bases his claim on two incidents:  (1) an incident at Fort 
Banks in Winthrop, Massachusetts, in which he was slammed 
into a sink by an NCO.  The veteran related that the duty 
sergeant was named Dandridge; he was called to the mess hall 
and the sergeant who had attacked the veteran was taken 
somewhere else.  (2) one day when he came off of guard duty 
and was in the shower, a horn went off.  He had been advised 
to run if he ever heard it sound; he wiped the soap from his 
eyes and went running out of the back door of the barracks.  
At that moment, the veteran indicated that he was grabbed by 
several officers who laughed at him and called him a "clean 
corpse."  He did not learn until later that the incident had 
only been a drill.  The RO has not made any effort to verify 
the veteran's reported stressors.  With regard to these 
claimed events, we are now governed by the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran also described his back injury in service as 
follows: during a time when he was working in the launch area 
as a missile crewman, the veteran related that he 
was dragged over a missile launcher; he was treated at the 
Chelsea Naval Hospital for injuries to his back.

On VA psychiatric examination in September 1998, the veteran 
indicated that he was being followed at the Boston, 
Massachusetts VA Medical Center (VAMC) for PTSD by a Dr. 
Fischer.  Records of psychiatric treatment with Dr. Fischer 
have not been obtained or associated with the claims folder.  
He related in-service trauma including incidents in which he 
was beaten up by an NCO in the mess hall and scared during a 
drill while he was taking a shower.  He indicated that he had 
thereafter been treated at the Chelsea Naval Hospital for 
psychiatric problems.  These particular records from the 
Chelsea Naval Hospital, to the extent they exist, have not 
been associated with the claims folder.  The veteran denied 
flashbacks or intrusive thoughts, but indicated that he did 
think about his military experiences.  He indicated that he 
took medication occasionally for sleeping, but was not on any 
specific medication for psychiatric problems.  He described 
feeling agitated and having trouble relaxing.  The diagnostic 
impression was recurrent major depression.

As the record is currently developed, there is a diagnosis of 
major depression; there is no diagnosis of PTSD.  There is no 
medical opinion of record linking any current psychiatric 
disability to the veteran's military service.  With respect 
to the veteran's low back symptoms, the current clinical 
findings document a diagnosed low back disorder.  The veteran 
was treated in service for low back symptoms and has related 
an injury to his low back in service.  Nonetheless, as with 
the veteran's claim for an acquired psychiatric disorder, to 
include PTSD, there is no medical opinion from any doctor of 
record which links the veteran's low back disorder to his 
military service.

However, insofar as there are medical records which have not 
been associated with the claims folder, and in light of the 
recently enacted provisions of the Veterans Claims Assistance 
Act of 2000, the Board finds it appropriate to remand this 
case for further action.  Specifically, after the RO obtains 
the identified medical records pertaining to his reported 
psychiatric treatment and any additional treatment for his 
low back disorder, the veteran should be afforded appropriate 
VA examinations to 
determine the nature and severity of any psychiatric 
disorder, to include PTSD, and any low back disorder, and to 
obtain a medical opinion as to the relationship, if any, 

between those disorders, if present, and the veteran's 
military service.  The veteran is hereby notified that a 
failure to report for any scheduled examination, without good 
cause, could well result in the denial of the claim.  See 
38 C.F.R. § 3.655 (2000).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Prior to having the veteran undergo any VA examinations, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from any VA facilities, including those 
records of psychiatric treatment from the Boston, 
Massachusetts VAMC referenced by the veteran.  In particular, 
the Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
ask him to identify with specificity the 
names and units of individuals involved 
in the reported stressful events which he 
maintains led to his PTSD.  The veteran 
is advised that this information is 
vitally necessary in order to attempt to 
verify the claimed stressful events and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The RO should also advise 
the veteran that he may specifically 
submit lay/comrade statements which 
support his report of the alleged 
stressors.



2.  The RO should contact the Chelsea 
Naval Hospital and the Newport Naval 
Hospital where the veteran has reported 
receiving treatment during service for 
his low back and for psychiatric 
problems.  A complete copy of all records 
pertaining to treatment of the veteran at 
these two facilities, to the extent such 
records exist, should be obtained and 
associated with the claims folder.  In 
this regard, the Board notes that there 
are service medical records reflecting 
treatment for disorders at the Chelsea 
Naval Hospital in September 1964 and at 
the U.S. Naval Hospital in Newport, Rhode 
Island in June, July, August and 
September 1965 and in September and 
October 1966.  The treatment referenced 
in those records pertained to issues 
other than those which are the subject of 
the pending appeal.

3.  The RO should contact the veteran and 
ask him whether he has received any 
psychiatric treatment since September 
1998, or treatment for his low back 
disorder since April 1998, the dates of 
the VA examinations.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all treatment records 
referable to an acquired psychiatric 
disorder, to include PTSD, and for a low 
back disorder, from the identified health 
care provider(s), to include the Boston, 
Massachusetts VAMC, and associate them 
with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry, the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file.  If the records are not 
received, the RO should inform the 
appellant and tell him that he can 
procure them.


4.  The RO should forward a copy of all 
additional information received from the 
veteran regarding his claimed stressors, 
together with a copy of the DD-214 and 
the veteran's service personnel records 
and all associated documents, to 
USASCRUR.  They should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressor(s).

5.  Thereafter, the RO should schedule 
the veteran for an examination by a VA 
psychiatrist to determine the presence or 
absence of PTSD and, if present, whether 
it is related to one or more verified 
stressors in service.  The examiner must 
be instructed that only an event which 
has been verified may be considered for 
the purpose of determining whether 
exposure to such stressor in service has 
resulted in PTSD.  The examination report 
must indicate that a review of the claims 
folder was accomplished.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  The 
report of examination must include the 
complete rationale for all opinions 
expressed.  If an acquired psychiatric 
disorder other than PTSD is diagnosed, 
the VA examiner should provide a medical 
opinion as to whether such acquired 
psychiatric disorder is related to any 
incident of military service.

6.  The veteran should also be afforded a 
VA orthopedic examination.  The purpose 
of the examination is to identify the 
nature and etiology of the veteran's low 
back disorder.  All tests and studies 
deemed warranted should be accomplished, 
and all findings should be 

reported in detail.  Following review of 
the entire claims file, to include a copy 
of this REMAND, the physician is 
specifically requested to provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
current low back disorder is related to 
any incident of military service, or 
whether it is related to other causes.  
The complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for an acquired 
psychiatric disorder, to include PTSD, 
and entitlement to service connection for 
a low back disorder, on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include the provisions of 38 C.F.R. 
§ 3.655, as appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
its determination, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If any benefit sought remain denied, 
both the veteran and his representative 
should be provided with an SSOC and 
given the opportunity to respond within 
the applicable timeframe before the case 
is returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication and to 
comply with recently enacted legislation.  The veteran need 
take no action until otherwise notified, but he has the right 
to submit 

additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


